        Case 3:20-cv-05419-CRB Document 19 Filed 11/19/20 Page 1 of 2




 1 Joe Angelo (Bar No. 268542)
   jangelo@gajplaw.com
 2 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 3 Roseville, California 95747
   Telephone: 916-290-7778
 4 Facsimile: 916-721-2767

 5 Attorneys for Plaintiff
   Marc Julian
 6

 7                               UNITED STATES DISTRICT COURT

 8          NORTHERN DISTRICT OF CALIFORNIA — SAN FRANCISCO DIVISION

 9 Marc Julian                                           Case No.: 3:20-cv-05419-CRB
10                 Plaintiff,
                                                         STIPULATED REQUEST FOR
11
            vs.                                          DISMISSAL WITH PREJUDICE OF
                                                         DEFENDANT CAPITAL ONE BANK
12                                                       (USA), N.A.; PROPOED ORDER
     CAPITAL ONE BANK (USA), N.A.
13             Defendant.
14

15          TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
16          IT IS HEREBY STIPULATED by and between Plaintiff Marc Julian and Defendant
17 Capital One Bank (USA), N.A., (“Capital One”) that Capital One be dismissed from this action

18 with prejudice pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii), and that each

19 party shall bear its own attorneys’ fees and costs.

20

21 DATED: November 19, 2020                    Gale, Angelo, Johnson, & Pruett, P.C.
22
                                               By:          /s/ Joe Angelo
23                                             Joe Angelo
                                               Attorneys for Plaintiff Marc Julian
24

25 DATED: November 19, 2020                    Ballard Spahr

26                                             By:          /s/ Marcos Sasso
                                               Marcos Sasso
27
                                               Attorneys for Defendant Capital One Bank (USA), N.A.
28

                                                         1
                          STIPULATED REQUEST FOR DISMISSAL; PROPOSED ORDER
        Case 3:20-cv-05419-CRB Document 19 Filed 11/19/20 Page 2 of 2




 1

 2                                               Pursuant to Local Rule 5-1(i)(3), I attest that
                                                 concurrence in the filing of this document has been
 3                                               obtained from Marcos Sasso
                                                 /s/ Joe Angelo
 4

 5                                        PROPOSED ORDER
 6
            PURSUANT TO THE ABOVE STIPULATION, IT IS SO ORDERED that Defendant
 7
     Capital One Bank (USA), N.A. is dismissed with prejudice. Plaintiff and Defendant Capital One
 8
     Bank (USA), N.A. shall each bear their own costs, attorneys’ fees, and expenses incurred.
 9
10

11 Date: ________________________                ____________________________________
                                                 Charles R. Breyer
12                                               U.S. DISTRICT JUDGE, United States District
                                                 Court, Northern District of California
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
                                   STIPULATED REQUEST FOR DISMISSAL
